Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 8/2/2021.  Claims 1-15 are pending in the case.  Claims 1 and 12 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Westerinen et al. (US 2010/0317371 A1, hereinafter Westerinen). 

As to independent claim 1, Westerinen teaches an electronic device (a mobile device 400), comprising:
a memory (memory 410); and

wherein the processor is configured to:
identify a context on the basis of at least one of time, a location, or a usage pattern (“it can be helpful to inform the user which location is currently sensed…the screen 1408 indicates that the current profile is "home,” Paragraph 0109, Fig 14c, Paragraph 0035, 0061-0068);
provide a notification associated with the identified context (“FIG. 14c depicts a UI of a mobile device which informs a user of a current UI profile.  As mentioned, it can be helpful to inform the user which location is currently sensed” Paragraph 0109);
provide configuration information or recommendation information associated with the context (“The screen 1410 provides details of the "home" profile, including ring tone: personal, ringer on, vibrate off and forwarding off.  The user may decide that one or more of the UI settings should be changed and can make such a change using appropriate UI menus.” Paragraph 0110).
 Westerinen does not expressly teach detect a user input for selecting the provided notification (i.e. Fig. 14c, 1408). However, Westerinen (paragraph 0110) discloses FIG. 14d depicts a UI of a mobile device which informs a user of details of a current UI profile. This implies that the details of a current UI profile is displayed in response to a user input, i.e. a user clicks, taps or touch on screen 1408 in Fig. 14c. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the displaying a detail of a current UI profile disclosed by Westerinen should only be triggered by user input.  One would have 

As to dependent claim 2, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the processor is configured to overlap and configure at least two contexts on the basis of the usage pattern or a user’s configuration (“a column 1500 denotes time (24-hour notation is used).  A column 1502 provides a description of an event.  A column 1504 indicates location data which is sensed by a mobile device and tracked, e.g., stored and analyzed, to detect patterns.  A column 1506 indicates manual UI settings which are made by a user, and which are tracked to detect patterns.” Paragraph 0112).

As to dependent claim 3, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the processor is configured to change a configuration of the electronic device based on provided configuration information associated with the identified context (“The user may decide that one or more of the UI settings should be changed and can make such a change using appropriate UI menus.” Paragraph 0110).

As to dependent claim 5, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein: when the usage pattern is analyzed, the configuration information indicates a change in a configuration of the electronic device based on the usage pattern (“A context-aware mobile device and a method for 
when the usage pattern is not analyzed, the configuration information configured indicates a default configuration for the electronic device (“the UI settings in effect may be manually configured by the user, or they may be default settings which are made when the mobile device is powered on.” Paragraph 0112).

As to dependent claim 6, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the processor is configured to:
change the configuration information or the recommendation information based on a user input requesting an information change (“The user may decide that one or more of the UI settings should be changed and can make such a change using appropriate UI menus.” Paragraph 0110).; and
store the changed configuration information or the changed recommendation information in the memory (“the tracking can be ongoing so that previous determinations regarding automatic implementation of UI settings are confirmed or modified” paragraph 0111).

claim 7, Westerinen teaches the electronic device of claim 6, Westerinen further teaches wherein the processor is configured to:
change the stored configuration information or the stored recommendation information based on the usage pattern (“the tracking can be ongoing so that previous determinations regarding automatic implementation of UI settings are confirmed or modified” paragraph 0111).

As to dependent claim 8, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the processor is configured to:
collect the usage patterns on the basis of a tendency of using the electronic device (“FIG. 15a depicts an example sequence of events of a user in a day, with corresponding location data and manually-configured UI settings. As mentioned, the locations visited by a mobile device and the UI settings of the mobile device can be tracked over time, such as a number of days, and patterns can be detected for automatic implementation of UI settings” Paragraph 0111);
analyze the collected usage patterns; and use the analysis result to identity the context (“the locations visited by a mobile device and the UI settings of the mobile device can be tracked over time, such as a number of days, and patterns can be detected for automatic implementation of UI settings.” Paragraph 0111, Fig. 15a-15e).

As to dependent claim 9, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the usage pattern includes at least one of a time, a date, a day of the week, a location, or an application each using the electronic device 

As to dependent claim 10, Westerinen teaches the electronic device of claim 1, Westerinen further teaches wherein the processor is configured to collect a usage pattern of an external electronic device connected to the electronic device as the usage pattern of the electronic device (“the user arrives at the work desk and the mobile device senses a wireless keyboard, for instance, via Bluetooth signals, assigning an identifier ID6.” Paragraph 0113).

As to dependent claim 11, Westerinen teaches the electronic device of claim 9, Westerinen further teaches wherein the processor is configured to control an external electronic device based on the configuration information associated with the identified context (“FIG. 15e depicts an example sequence of events of a user in a day, with corresponding location data and automatically-configured UI settings, based on the sequence of FIG. 15a.” paragraph 0120).

Claims 12-15 reflect a method embodying the limitations of claims 1-2 and 5-6, therefore the claims are rejected under similar rationale.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Westerinen et al. (US 2010/0317371 A1, hereinafter Westerinen) in view of Zhu et al. (US 20150127466 A1, hereinafter Zhu).

claim 4, Westerinen teaches the electronic device of claim 1, Westerinen does not appear to expressly tech wherein the processor is configured to change a widget of the electronic device based on the recommendation information associated with the identified context.
Zhu teaches wherein the processor is configured to change a widget of the electronic device based on the recommendation information associated with the identified context (“recommend applications 701a-701f that are associated with automobiles and/or driving, such as applications 701a and 701b for vehicle maintenance and re-fueling, respectively, or applications 701e and 701f for places to eat along the long car ride” paragraph 0070, Fig. 7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westerinen to comprise change a widget of the electronic device based on the recommendation information associated with the identified context.  One would have been motivated to make such a combination to provide relevant applications to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171